Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 11/19/2020.  In virtue of this communication, claims 1-11, 14-16, 18-19, 21-24 are currently presented in the instant application.

Claim Objections
Claims 5, 16, 19, 21 objected to because of the following informalities:  because the amended claims were not readable.  Applicant should resubmit a new claim set with only “black and white” text no other color.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14-16, 18-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20190037417 (hereinafter referred to as Lei). 
Consider claims 1, 14, Lei teaches a method for tight interworking processing, applied to a first base station (see at least ¶ [0022], Fig. 1, 4), comprising: 
transmitting, to a second base station, association information between a first cell and a second cell (see at least ¶ [0060], “…The eNB Configuration Update function allows updating of application level data needed for two eNBs 406, 408 to interoperate correctly over an X2 interface…”); 
wherein the first cell is a cell belonging to the first base station, and the second cell is a cell requested by the first base station and belonging to the second base station (see at least ¶ [0061], “…The example X2-AP eNB Configuration Update message is exchanged between a first eNB_A 406 and a second, peer eNB_B 408. Upon receipt of the message 402, eNB_B 408 updates the information for eNB_A 406…”).
Consider claims 8, 21, Lei teaches a method for tight interworking processing, applied to a second base station (see at least ¶ [0022], Fig. 1, 4), comprising: 
receiving association information between a first cell and a second cell, wherein the association information is transmitted by a first base station (see at least ¶ [0060], “…The eNB Configuration Update function allows updating of application level data needed for two eNBs 406, 408 to interoperate correctly over an X2 interface…”); 
wherein the first cell is a cell belonging to the first base station, and the second cell is a cell requested by the first base station and belonging to the second base station (see at least ¶ [0061], “…The example X2-AP eNB Configuration Update message is exchanged between a first eNB_A 406 and a second, peer eNB_B 408. Upon receipt of the message 402, eNB_B 408 updates the information for eNB_A 406…”).
Consider claims 2, 15 (depends on at least claims 1, 14), Lei discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Lei teaches transmitting, to the second base station, an EUTRA-NR dual connectivity (EN-DC) configuration update message carrying the association information; or, transmitting, to the second base station, a next generation radio access network (NG RAN) node configuration update message carrying the association information (see at least ¶ [0091], “…the process 618, one or more neighbor cells are identified at 712 as possible DC target cells. A determination is made at 722 as to whether any of the identified neighbor cell(s) provide wireless coverage and are identified with a LTE-5G DC attribute…, … It is understood that the determination of wireless coverage can be made based on measurements, e.g., accomplished by the UE, by one or more other cells, and/or by other devices, e.g., other UE. Wireless coverage can be evaluated based on one or more parameters …”).
Consider claim 3, (depends on at least claim 1), Lei discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lei teaches the association information between the first cell and the second cell comprises: a correspondence between the first cell and the second cell requested by the first cell (see at least ¶ [0061], “…The example X2-AP eNB Configuration Update message is exchanged between a first eNB_A 406 and a second, peer eNB_B 408. Upon receipt of the message 402, eNB_B 408 updates the information for eNB_A 406…”).
Consider claim 4, (depends on at least claim 1), Lei discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lei teaches wherein the association information between the first cell and the second cell comprises: a correspondence between the second cell and all first cells requesting the second cell (see at least ¶ [0061], “…The example X2-AP eNB Configuration Update message is exchanged between a first eNB_A 406 and a second, peer eNB_B 408. Upon receipt of the message 402, eNB_B 408 updates the information for eNB_A 406…”).
Consider claims 5, 18, (depends on at least claims 1, 14), Lei discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Lei teaches transmitting, based on a measurement report received from a user equipment, a secondary gNB (SgNB) addition request message to the second base station, wherein the SgNB addition request message carries an identity of a serving cell of the user equipment under the first base station and a physical layer cell identity (PCI) of a target secondary cell group (SCG) cell; receiving an SgNB addition response message returned by the second base station, wherein the SgNB addition response message carries an identity of a third cell found by the second base station based on the identity of the serving cell and the PCI of the target SCG cell; and performing tight interworking configuration for the user equipment based on the identity of the third cell (see at least ¶ [0022], “…The system 100 includes a first or primary connectivity cell, e.g., an LTE cell, LTE.sub.1, 102a, having a first wireless access point, e.g., an LTE base station, e.g., eNB 104a, a second primary connectivity cell, e.g., another LTE cell, LTE.sub.2, 102b having a second base station, e.g., eNB 104b, and a third primary connectivity cell, e.g., yet another LTE cell, LTE.sub.3, 102c having a third base station, e.g., eNB 104c. The LTE cells 102a, 102b, 102c, generally 102, provide wireless service to mobile user equipment, e.g., user equipment (UE) 106…”).
Consider claims 6, 19, (depends on at least claims 1, 14), Lei discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Lei teaches the association information between the first cell and the second cell comprises an identity of the first cell, and the identity of the first cell comprises: an evolved universal mobile telecommunications system terrestrial radio access network cell global identifier (ECGI); or, a PCI and a frequency (see at least ¶ [0043], “…for each cell that the eNB 104/gNB 110 has, the eNB 104/gNB 110 maintains a neighbor relations table 134. For each neighbor relation, the neighbor relations table 134 includes a Target Cell Identifier (TCI) that identifies a target cell. By way of example for E-UTRAN, the TCI corresponds to an E-UTAN Cell Global Identifier (ECGI) and Physical Cell Identifier (PCI) of the target cell…”).
Consider claim 7, (depends on at least claim 1), Lei discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lei teaches the association information between the first cell and the second cell comprises an identity of the second cell, and the identity of the second cell comprises: a new radio cell global identifier (NR- CGI) (see at least ¶ [0052], “…An NR, e.g., from a source cell to a target cell, indicates that an eNB 104 (FIG. 1) controlling the source cell 102 (FIG. 1) knows the ECGI/CGI and/or Physical Cell Identifier (PCI) of the target cell and has an entry in the neighbor relations table 300 for the source cell identifying the target cell…”).
Consider claims 9, 22, (depends on at least claims 8, 21), Lei discloses the limitations of claims 8, 21 as applied to claim rejection 8, 21 above and further discloses:
Lei teaches the receiving the association information between the first cell and the second cell, the association information being transmitted by the first base station, comprises: receiving an EN- DC configuration update message carrying the association information, or, receiving an NG RAN node configuration update message carrying the association information (see at least ¶ [0039], “…the UE 106 can camp on the gNB 110, exchanging control plane and user plane messages with a next generation core network 130 of a 5G portion of the mobile network 100. For example, offloading from a gNB 110 to an eNB can be accomplished in another DC configuration. It is understood that in at least some scenarios, the gNB 110 can serve as mobility anchors, e.g., of a master gNB (MgNB) group, relying on the eNBs as secondary eNBs (SeNBs) for DC operation…”).
Consider claims 10, 23, (depends on at least claims 8, 21), Lei discloses the limitations of claims 8, 21 as applied to claim rejection 8, 21 above and further discloses:
Lei teaches the association information between the first cell and the second cell comprises an identity of the first cell and an identity of the second cell (see at least ¶ [0043], “…identification of a MeNB 104 and/or MgNB 110, as the case may be, e.g., a cell identifier (cell ID) as a unique value to identify each eNB/gNB, alone or in combination with identifiers of neighboring eNBs 104 and/or neighboring gNBs 110 …”).
Consider claims 11, 24, (depends on at least claims 8, 21), Lei discloses the limitations of claims 8, 21 as applied to claim rejection 8, 21 above and further discloses:
Lei teaches transmitting, based on a measurement report received from a user equipment, a secondary gNB (SgNB) addition request message to the second base station, wherein the SgNB addition request message carries an identity of a serving cell of the user equipment under the first base station and a physical layer cell identity (PCI) of a target secondary cell group (SCG) cell; receiving an SgNB addition response message returned by the second base station, wherein the SgNB addition response message carries an identity of a third cell found by the second base station based on the identity of the serving cell and the PCI of the target SCG cell; and performing tight interworking configuration for the user equipment based on the identity of the third cell (see at least ¶ [0022], “…The system 100 includes a first or primary connectivity cell, e.g., an LTE cell, LTE.sub.1, 102a, having a first wireless access point, e.g., an LTE base station, e.g., eNB 104a, a second primary connectivity cell, e.g., another LTE cell, LTE.sub.2, 102b having a second base station, e.g., eNB 104b, and a third primary connectivity cell, e.g., yet another LTE cell, LTE.sub.3, 102c having a third base station, e.g., eNB 104c. The LTE cells 102a, 102b, 102c, generally 102, provide wireless service to mobile user equipment, e.g., user equipment (UE) 106…”).
Consider claim 16, (depends on at least claim 1), Lei discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lei teaches the association information between the first cell and the second cell comprises: a correspondence between the first cell and the second cell requested by the first cell; or the association information between the first cell and the second cell comprises: a correspondence between the second cell and all first cells requesting the second cell (see at least ¶ [0061], “…The example X2-AP eNB Configuration Update message is exchanged between a first eNB_A 406 and a second, peer eNB_B 408. Upon receipt of the message 402, eNB_B 408 updates the information for eNB_A 406…”).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645